Citation Nr: 1207814	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to February 1992, with subsequent service in the Army Reserves and the Army National Guard of Missouri.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Lincoln, Nebraska RO.  

The Board notes that, while the RO has characterized the hearing loss claim as entitlement to service connection for bilateral hearing loss, in light of the evidence of record, and for reasons that will be discussed below, the Board has recharacterized this matter as claims for service connection for right ear hearing loss and service connection for left ear hearing loss, as reflected on the title page.  

Subsequent to issuance of the November 2008 statement of the case (SOC), additional medical evidence was associated with the claims file.  This evidence was not accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).  Nevertheless, the evidence associated with the claims file after issuance of the November 2008 SOC is not pertinent to the claims currently on appeal; rather, it pertains to a claim for service connection for posttraumatic stress disorder (PTSD).  Thus, while the Veteran has not waived RO consideration of the evidence received since issuance of the November 2008 SOC, a remand for such consideration is unnecessary.  See 38 C.F.R. § 20.1304 (2011).

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by the American Legion (as reflected in a January 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In January 2008, the Veteran filed a VA Form 21-22 appointing Disabled American Veterans as his representative.  The Board recognizes the change in representation.

The issues of entitlement to service connection for left ear hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  The Veteran is not shown to have a current right ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection for hearing loss was received in January 2007.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in February 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and the December 2007 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in the February 2007 letter.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records from his active duty service, and post-service VA and private treatment records have been obtained and associated with his claims file.  The Veteran was also provided with a VA examination to assess the current nature and etiology of his claimed hearing loss in December 2007.

The Board acknowledges that the claims for service connection for left ear hearing loss and tinnitus are being remanded, in part, to obtain service treatment records from the Veteran's Reserve and National Guard service.  However, as will be discussed below, the claim for service connection for right ear hearing loss is being denied because the evidence fails to demonstrate a current right ear hearing loss disability for VA purposes.  Service treatment records from the Veteran's Reserve and National Guard service cannot demonstrate a current right ear hearing loss disability for VA purposes, the very matter on which this issue turns.  As such, a remand to obtain these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Factual Background and Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can be granted for certain diseases, including other organic diseases of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for right ear hearing loss is not warranted.  

The Veteran contends that he has hearing loss related to in-service noise exposure.  Service treatment records from the Veteran's active duty service are negative for complaints regarding or treatment for right ear hearing loss.  Audiometric testing on enlistment examination in July 1986 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
5

The Veteran's service treatment records also include audiograms dated in February 1988, January 1989, and March 1991, none of which reflects right ear hearing loss as defined by 38 C.F.R. § 3.385.  The audiogram dated in February 1988 does reflect that the Veteran was routinely exposed to hazardous noise.  

A March 1999 Report of Medical History from the Veteran's National Guard service reflects that the Veteran denied hearing loss and ear, nose, or throat trouble.  On examination that date, clinical evaluation of the ears was normal.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
0
10

In support of his claim for service connection for hearing loss, the Veteran submitted an April 2007 record of private audiological treatment.  The treatment record reflects that the Veteran complained of slight hearing loss in both ears and gave a history of military noise exposure.  The audiologist commented that pure tone audiometry testing revealed slight to mild sensorineural hearing loss in the right ear.  The audiologist noted that word recognition testing was performed using the recorded version of the NU-6 list of a female speaker, and revealed normal ability in both ears.  The records of private audiological treatment include the graphical results of audiometric testing performed, which the Board, as fact finder, may interpret.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *2 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).  This April 2007 audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20

The Veteran was afforded a VA audiological examination in December 2007.  He gave a history of serving in the Army from 1986 to 1992 in an infantry unit.  He reported that he attended rifle ranges at least twice a month and, during the Gulf War, was exposed to a lot of bombing.  He also described noise exposure from firing of missiles.  He added that hearing protection was available and worn.  The Veteran described his post-service employment, but denied a history of civilian occupational or recreational noise exposure.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
20
20

Speech discrimination score on the Maryland CNC Word List was 100 percent in the right ear.  The pertinent diagnosis was normal right ear hearing.  The VA examiner reviewed the Veteran's service treatment records and noted that the Veteran indicated normal hearing, bilaterally, on enlistment into service in July 1986 and in March 1991.  The examiner added that the Veteran was tested again for the National Guard in March 1999, and that such testing still indicated normal hearing bilaterally.  He further observed that there were no complaints of hearing impairment in the Veteran's records.  Therefore, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was related to his military service.  

Post-service VA treatment records, dated from April 2004 to February 2009 list unspecified sensorineural hearing loss on the Veteran's problem list, but do not include the results of audiometric testing other than that performed during the December 2007 VA examination.  

The foregoing evidence indicates that no right ear hearing loss disability, as defined by 38 C.F.R. § 3.385, was demonstrated in service.  The Board notes that the absence of in-service evidence of hearing loss is not fatal to the claim for service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran is competent to assert the occurrence of in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Moreover, the Board notes that the Veteran's service treatment records reflect that he experienced routine exposure to hazardous noise.  His Form DD 214 from his active duty service reflects that his primary specialty was a heavy antiarmor weapons infantryman.  He served in Southwest Asia from October 1990 to April 1991, and the record reflects that he was awarded the Army Commendation Medal for contributing to the success of combat operations conducted against Iraqi forces in the Kuwait theater of operations.  In light of the foregoing, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  

However, in this case, there is simply no competent, persuasive evidence of current right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  There is simply no post-service medical evidence reflecting that the auditory thresholds in the right ear were 26 decibels or greater in at least three frequencies or were 40 decibels or greater at any frequency, nor has the Veteran been shown to have a speech recognition score on the Maryland CNC Word List of less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation for right ear hearing loss.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for right ear hearing loss must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

The Board acknowledges the Veteran's contention that he has right ear hearing loss related to service.  Special equipment and testing is required to diagnose a hearing loss disability, as defined by 38 C.F.R. § 3.385.  Thus, the presence of a current right ear hearing loss disability, for VA purposes, is a determination that is medical in nature and requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly the Veteran, as a layperson, cannot establish the presence of a right ear hearing loss disability, for VA purposes, based on his assertions, alone.  

For all the foregoing reasons, the claim for service connection for right ear hearing loss is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.  


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The record reflects that, subsequent to his active duty service from September 1986 to February 1992, the Veteran served in the Army Reserves and in the Army National Guard of Missouri.  In this regard, service personnel records associated with the claims file reflect that the Veteran served in the Army Reserves from February 1992 to December 1997.  No service treatment records from the Veteran's Reserve service are currently associated with the claims file.  In June 2007, the Veteran identified his last unit of assignment with the Army Reserves.  In January 2009, the RO requested the Veteran's service treatment records from the Records Management Center (RMC), regarding his service in the Army from September 1986 to February 2001.  The RMC responded that there were no service treatment records at their facility.  Despite the foregoing, there is no indication that service treatment records from the Veteran's Reserve service have been requested from the National Personnel Records Center (NPRC) or the Veteran's former Reserve Unit.  

Additionally, the record reflects that the Veteran served in the Army National Guard of Missouri from December 1997 to October 2000; however, the only records from the Veteran's National Guard service currently associated with the claims file are a March 1999 Report of Medical History, a March 1999 Report of Medical Examination, and an August 2000 Body Fat Content Worksheet.  In January 2009, the RO requested service treatment records from the Records Department of the Missouri National Guard.  In February 2009, the Records Department responded that no medical records were in the Veteran's file.  Despite the foregoing, there is no indication that service treatment records from the Veteran's National Guard service have been requested from the NPRC or the Veteran's former National Guard unit.  

As any outstanding service treatment records from the Veteran's Reserve and/or National Guard service are potentially pertinent to the claims remaining on appeal, these records should be requested from the NPRC and the Veteran's former Reserve and National Guard units.  See 38 C.F.R. § 3.159(c)(2) (2011).  

Additionally, the Veteran asserts that he has hearing loss and tinnitus related to in-service noise exposure.  As indicated above, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002).  

As also discussed above, the Veteran was afforded a VA audiological examination in December 2007.  The examiner reviewed the Veteran's service treatment records and noted that the Veteran indicated normal hearing, bilaterally, on enlistment into service in July 1986 and in March 1991.  The examiner added that the Veteran was tested again for the National Guard in March 1999, and that such testing still indicated normal hearing bilaterally.  He further observed that there were no complaints of tinnitus or hearing impairment in the Veteran's records.  Therefore, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were related to his military service.  

The foregoing etiological opinion regarding the Veteran's current hearing loss appears to be based, at least in part, on the fact that the Veteran had normal hearing during service.  However, as noted above, absence of in-service evidence of hearing loss is not fatal to the claim for service connection for hearing loss.  See Ledford, 3 Vet. App. at 89.  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  

Moreover, the VA examiner appears to have based his opinion regarding the etiology of the Veteran's current tinnitus on a finding that there were no documented complaints of tinnitus in his records, despite the fact that, during the same examination, the Veteran reported that he first noticed ringing in his ears in Korea in 1987.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, the Board highlights that post-service private treatment records reflect complaints of ringing in the ears in August 2003 and March 2004.  

Because VA undertook to provide a VA examination to evaluate the claimed hearing loss and tinnitus, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Board finds that a supplemental opinion is in order.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the audiologist who conducted the December 2007 VA examination is not available, or the designated audiologist is unable to provide the requested opinion without examining the Veteran.

The Board further notes that the most recent VA treatment records currently associated with the claims file are dated in February 2009.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records, to include any records of treatment from the St. Louis VA Medical Center (VAMC) dated since February 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, the Veteran's former Reserve unit, the Veteran's former National Guard unit, and any other appropriate source to obtain the Veteran's service treatment records from his Reserve and National Guard service.  The AMC/RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  The AMC/RO is reminded that it should continue efforts to obtain outstanding service records until either the information is received, or until it receives specific information that the information sought does not exist or that further efforts to obtain it would be futile.  All records and/or responses received should be associated with the claims file.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for left ear hearing loss and/or tinnitus.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for records of treatment from the St. Louis VAMC, dated since February 2009.

3.  After all available records have been associated with the claims file, forward the claims file to the audiologist that conducted the December 2007 VA examination, if available, for a supplemental opinion.  The claims folder must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the audiologist.

The audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current left ear hearing loss and/or tinnitus which was incurred or aggravated as a result of service.  The audiologist should consider and address the Veteran's in-service noise exposure and the post-service findings of ringing in the ears, as documented during private treatment in August 2003 and March 2004.  The audiologist is advised that the absence of evidence of left ear hearing loss in service is not fatal to the claim for service connection where there is a sound basis for attributing current left ear hearing loss to service.   

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and a notation to the effect that review of the claims file took place should be included in the report of the examiner.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


